Title: General Orders, 1 January 1779
From: Washington, George
To: 


  
    Head Quarters Middle-Brook [N.J.] January 1st 1779.
    Parole Happy—C. Signs New Year.
    
  
The Brigade Commissaries are to deliver their Hides and Tallow to the Commissary of Hides at Bound-Brook, at least once a week, taking his receipt for the same, and the Commissary of Hides will issue upon the order of the Commandant of Brigades what number of hides may be necessary to exchange for shoes for the use of their respective Brigades; provided that demand does not exceed the number delivered in.
  
  
  
  The Officer of the day will in the tour of his duty pay a particular attention to the order of the camp & forbid Tippling-Houses within its’ Vicinity: No person is permitted to sell liquor except such as are capable of giving decent entertainment to passengers or specially authorized upon penalty of forfeiting their liquors, which will be appropriated for the use of the Army.
No soldier is to be out of his quarters after dark; no person is to entertain them after that time under any pretence.
Lieutenant William Bruce and Ensign Samuel Hanson both of the 1st Maryland Regiment are appointed the 1st, Adjutant from the 6th day of June and the 2nd Quarter-Master from the 1st of October 1778—to said Regiment.
